872 F.2d 1025
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David Delano HALIBURTON, Plaintiff-Appellant,v.Robert BROWN, Jr.;  Lynn A. Green;  Marjorie Vanochten,Defendants-Appellees.
No. 89-1050.
United States Court of Appeals, Sixth Circuit.
Feb. 27, 1989.

1
Before BOYCE F. MARTIN, Jr. and RYAN, Circuit Judges, and JOHN W. POTTER, District Judge*.

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
A review of the record indicates that appellant appealed on December 28, 1988, from the December 16, 1988, order denying empanelment of a malpractice review board.  The December 16 order is not immediately appealable.  No final district court decision has been entered in the case nor has the order been certified for interlocutory appeal under 28 U.S.C. Sec. 1292(b).  Absent a 28 U.S.C. Sec. 1292(b) certification and application for permission to appeal, this court cannot entertain this interlocutory appeal.   See Lynch v. Johns-Manville Sales Corp., 701 F.2d 44, 45 (6th Cir.1983) (per curiam);  Wiltse v. Clarkson, 542 F.2d 363, 364 (6th Cir.1976) (order).


4
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable John W. Potter, U.S. District Judge for the Northern District of Ohio, sitting by designation